Citation Nr: 0124849	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  96-30 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for periodontal disease for 
the purpose of Class I VA dental treatment.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975 and from September 1990 to June 1991.  He also 
has service with the United States Army Reserves.

The instant appeal arose from an October 1995 rating decision 
which denied a claim for service connection for a gum 
condition, including due to undiagnosed illness.  During the 
July 2001 hearing before the undersigned member of the Board 
of Veterans' Appeals (Board), the veteran testified that he 
wanted to pursue the gum disorder claim on a direct service 
connection basis only.  He indicated that he no longer wanted 
to pursue the claim as due to undiagnosed illness because the 
gum disorder had been diagnosed as periodontal disease.

The veteran also initiated an appeal as to a claim for a skin 
disorder due to undiagnosed illness which had been denied in 
the October 1995 rating decision.  The veteran filed a 
nonspecific notice of disagreement (NOD) in October 1995, and 
a statement of the case (SOC) which included the skin 
disorder claim was issued in June 1996.  However, the Board 
will not address the skin disorder issue at this time because 
a substantive appeal has not been filed with the RO, "the 
[VA] office from which the [veteran] received notice of the 
determination being appealed."  38 C.F.R. § 20.300 (2000); 
see also 66 Fed. Reg. 50,318-19 (Oct. 3, 2001) (to be 
codified at 38 C.F.R. § 20.302).

The Board is aware that the skin disorder claim was raised 
before the Board in the July 2001 hearing; however, as that 
hearing testimony was taken before the Board and not the RO, 
the Board cannot accept jurisdiction of that issue at this 
time.  Cf. Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) 
(hearing testimony before the Board, even though given within 
the one- year NOD filing period, cannot constitute a valid 
NOD, because it was taken before the Board and not the RO and 
it did not serve to trigger or initiate appellate review).  
Accordingly, in the absence of a substantive appeal received 
at the RO, the skin disorder claim is referred to the RO for 
appropriate action.  See Fenderson v. West, 12 Vet. App. 119, 
129-131 (1999) (held that Board did not err in finding it 
lacked jurisdiction over a claim where claimant did not 
perfect appeal by filing a substantive appeal on that issue).

The Board notes that the veteran had also appealed a claim 
for service connection for a disorder manifested by painful 
urination.  Service connection for probable cystitis with 
painful urination and a history of hematuria, etiology 
unknown, was granted in a June 1997 rating decision.  Since 
that decision constituted a full grant of the benefit sought 
on appeal as to that issue, and since there is no further 
evidence of disagreement by the veteran on that issue, it 
will not be addressed here by the Board.


FINDINGS OF FACT

1.  Service medical records are silent for complaints, 
treatment, or diagnosis of periodontal disease.

2.  The veteran is currently diagnosed with periodontal 
disease. 

3.  The competent evidence of record does not relate the 
veteran's periodontal disease to service.


CONCLUSION OF LAW

Service connection for periodontal disease is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1712 (West Supp. 2001); 38 C.F.R. 
§§ 3.381, 4.150 (2001); 38 C.F.R. § 17.161 (2000); 38 C.F.R. 
§§ 3.381, 3.382, 4.149 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there have been pertinent 
statutory and regulatory changes during the pendency of this 
appeal.  First, the Veterans Claims Assistance Act of 2000, 
(VCAA) 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001) became 
law in November 2000.  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45,620 et seq. (Aug. 
29, 2001).  With few exceptions, the VCAA law is applicable 
to all claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The veteran was advised of the requirements of the VCAA in a 
February 2001 letter from the RO and in the April 2001 
Supplemental Statement of the Case (SSOC).

Here, the Board finds that the VA has met its duty to advise 
and notify the veteran in this case.  Specifically, the 
veteran was advised and notified of the evidence necessary to 
establish service connection for the disorder on appeal in 
the rating decision, in the Statement of the Case (SOC), and 
in the SSOCs.  See 38 U.S.C.A. §§ 5102, 5103, 5107 (West 
Supp. 2001).

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claim have been properly 
developed and that no useful purpose would be served by 
remanding this issue with directions to provide further 
assistance to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); and Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  The evidence of record includes the service 
medical records, a January 1997 VA dental examination, 
treatment records, and a statement from the veteran's private 
dentist.  In addition, the veteran has provided testimony at 
two personal hearings, and he and his representative have 
provided numerous written statements.  Consequently, the 
Board concludes that the RO has met its duty to notify and 
assist the veteran in the development of this claim under the 
VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).  

Second, the Board notes during the pendency of this appeal, 
VA regulations regarding dental disorders were revised, 
effective June 8, 1999.  See 64 Fed. Reg. 30,392 (June 8, 
1999).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Regulations in effect when this claim was filed by the 
appellant in March 1995 provided that periodontal disease 
(pyorrhea) was not considered a disabling condition and could 
be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment.  38 C.F.R. § 4.149 (1995).  Regulations at this 
time also provided that periodontal disease diagnosed in 
service must be confirmed by VA examination.  38 C.F.R. 
§ 3.382(c) (1995).  Further, periodontal disease shown during 
service after a reasonable period of service, involving one 
or more teeth necessitating extraction, was a sufficient 
basis for a grant of service connection for the tooth or 
teeth involved.  Id.

As revised in June 1999, the reference in 38 C.F.R. § 4.149 
regarding the dental disabilities for which service 
connection for other than treatment purposes was precluded 
was eliminated, but nearly identical language was entered in 
38 C.F.R. § 3.381(a).  38 C.F.R. § 3.381(a) (2001).  In 
addition, 38 C.F.R. § 3.381(e) noted that acute periodontal 
disease would not be considered service-connected for 
treatment purposes.  38 C.F.R. § 3.381(e) (2001).  Further, 
38 C.F.R. § 3.381(f) provided that teeth extracted because of 
chronic periodontal disease would be service-connected only 
if they were extracted after 180 days or more of active 
service.  38 C.F.R. § 3.381(f) (2001).

The amendments to the dental disability regulations also 
eliminated 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for periodontal disease 
under specific circumstances.  Dental disabilities which may 
be awarded compensable disability ratings are now set forth 
under 38 C.F.R. § 4.150.  These disabilities include loss of 
teeth due to the loss of substance of the body of the maxilla 
or mandible and where the lost masticatory surface cannot be 
restored by suitable prosthesis, when the bone loss is a 
result of trauma or disease but not the result of periodontal 
disease.  38 C.F.R. § 4.150, Note following Diagnostic Code 
9913 (2001).

Notwithstanding the changes enacted by the June 1999 
amendments, application of either the old or revised version 
of the regulations to the facts in this case produces the 
same result because service connection for dental 
disabilities associated with periodontal disease may be 
granted only for the purpose of establishing eligibility for 
outpatient dental treatment.  The Board finds that the two 
versions of the regulations are equally favorable to the 
facts in this case as application of either version does not 
result in a grant of service connection.  Cf. Karnas, 1 Vet. 
App. at 313.  Accordingly, the Board may proceed with a 
decision on the merits of the veteran's claim without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

The Board has reviewed all the evidence of record.  The 
service medical records are silent as to periodontal disease.  
The May 1991 separation examination noted that the veteran 
had broken a tooth in the line of duty.  A June 1991 
statement from his private dentist noted no periodontal 
disease, but he did note that the veteran had a bridge which 
needed to be replaced.  Later that month, the veteran was 
advised that he was eligible for VA outpatient dental 
treatment.

In March 1995 the veteran requested dental treatment and 
enclosed a written statement from his private dentist, dated 
in May 1994, which noted that the veteran would benefit from 
periodontal treatment.  In January 1996, the veteran reported 
that the problems with his gums originated with the broken 
tooth in service.  He reported that he was advised by VA 
medical personnel in January 1996 that he was ineligible for 
dental treatment because his problem was not service-
connected. 

During his December 1996 hearing, the veteran testified that 
he developed his gum problem when he stopped brushing his 
teeth after his tooth broke in service.  He stated that when 
he went for VA treatment for his broken tooth shortly after 
service, the VA dentist told him to see his regular dentist 
for his gum problem.

A January 1997 dental examination diagnosed periodontal 
disease scattered throughout the veteran's mouth.  The 
examiner stated that he could not say that the veteran's Gulf 
War service caused the periodontal disease because "[t]here 
are too many variable factors that enter into the picture of 
periodontal disease and its etiology."  

During his July 2001 hearing, the veteran testified that the 
VA allowed him to get his gums treated.  

The Board notes that it has phrased the issue as entitlement 
to service connection for periodontal disease for the purpose 
of Class I VA outpatient dental treatment because the veteran 
clearly does not meet the criteria for the other classes of 
VA dental treatment.  38 C.F.R. § 17.161 (2001).  The veteran 
does not assert that his periodontal disease is due to a 
combat wound, and the evidence does not show that his 
periodontal disease is due to other in-service dental trauma.  
The veteran has received dental treatment since separation 
from service.  The evidence does not show that he is a 
prisoner of war or that he is a participant in a Chapter 31 
Vocational Rehabilitation program.  There is also no 
competent medical evidence of record showing that the 
veteran's dental condition is aggravating any service-
connected disability.  Finally, a total disability 
compensation rating is not in effect; the veteran does not 
have a dental condition clinically determined to be 
complicating a medical condition currently under treatment; 
and outpatient emergency dental care has not been initiated.

The Board does not find that service connection for 
periodontal disease for the purpose of Class I VA dental 
treatment is warranted.  In any event, it appears from the 
veteran's July 2001 testimony that he has received VA 
outpatient dental treatment for his periodontal disease.  
Regardless, as the service medical records are silent for 
periodontal disease and as the January 1997 dental examiner 
did not find that the periodontal disease was related to 
service, the preponderance of the evidence is against the 
claim.  

The only evidence in support of the claim are the veteran's 
statements.  However, these statements were made by a 
layperson, and, as such, he is not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Under these circumstances, the veteran's claim for service 
connection for periodontal disease for the purpose of VA 
outpatient dental treatment must be denied.  Since the 
preponderance of the evidence is against allowance of this 
issue, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

A claim for entitlement to service connection for periodontal 
disease for the purpose of Class I VA dental treatment is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

